Citation Nr: 0715961	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to service connection for a disability 
manifested by high blood pressure.

3.  Entitlement to service connection for a disability 
manifested by high cholesterol.  

4.  Entitlement to service connection for depression/anxiety 
disorder.

5.  Entitlement to service connection for arthritis, claimed 
to be throughout the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis of GERD.  

2.  There is no evidence of a disability manifested by high 
blood pressure.  

3.  There is no evidence of a disability manifested by high 
cholesterol.

4.  There is no evidence of depression/anxiety disorder.

5.  There is no evidence of arthritis, claimed to be 
throughout the body.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A disability manifested by high blood pressure was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Depression/anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

5.  Arthritis, claimed to be throughout the body, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in March 2004 and July 2004, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claims decided herein; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records have been associated with 
the claims file.  The veteran provided treatise evidence in 
support of his claims, though he did not furnish any evidence 
of medical evaluation or treatment in postservice years.  He 
has not identified any private medical records that must be 
obtained.  All identified and available treatment records 
have been secured.  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his claimed disorders.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, despite reporting that he has GERD, 
depression/anxiety, and arthritis, as well as problems with 
cholesterol and high blood pressure, there is no competent 
evidence that the veteran has any of the claimed conditions.  
As there is no evidence that the veteran has any of the 
conditions for which service connection is sought, VA is not 
required to afford him a medical examination and/or obtain a 
medical opinion.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issues decided 
herein.  

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that the conditions for which service 
connection is sought are the result of his exposure during 
service to Sarin gas, atropine, and 2-PAM.  

Service medical records show that the veteran was a subject 
in an experimental study to monitor the effects of certain 
substances on the study participants. He was administered 
atropine, anticholinesterase (Sarin), and PAM (2-pyridine 
aldoxime methochloride-Protopam).  

The report of November 1965 physical examination in 
connection his upcoming participation as a subject in the 
experimental study includes a blood pressure reading of 
108/70.  No pertinent defects were noted.  On December 13, 
1965, the veteran's blood pressure was monitored as part of a 
study of the effects of PAM.  Blood pressure readings varied 
in the range from 106 to 150 systolic and 62 to 98 diastolic.  

An examination was performed in August 1966 prior to the 
veteran's separation from service.  The veteran denied joint 
problems; stomach, liver or intestinal trouble; or nervous 
trouble of any type.  Blood pressure was recorded as 120/78; 
musculoskeletal and gastrointestinal systems were evaluated 
as normal.  No defects or diagnoses were noted.  Service 
medical records make no reference to testing having been 
performed to measure the veteran's cholesterol level.  

The claims file contains no postservice medical records 
documenting any evaluation or treatment for arthritis; GERD, 
depression or anxiety disorder, a disability manifested by 
high blood pressure, or a disability manifested by high 
cholesterol.  

An April 1989 letter to the veteran from the Department of 
the Army, noted that he was exposed to certain chemicals as 
part of a volunteer program at Edgewood Arsenal.  Records of 
the program show that he was exposed to a small dose of 
Sarin, to atropine sulfate, and to 2-PAM (pyridine-2-aldoxime 
methiodide methyl chloride).  

A March 2003 news release from the Institute of Medicine of 
the National Academies stated that during the period from 
1955 to 1975, the U.S. Army conducted a series of experiments 
at Edgewood Arsenal, Maryland, in which military volunteers 
were exposed to various kinds of substances, including 
chemical warfare agents such as Sarin and other 
anticholinesterases.  A second survey had been performed to 
examine the adverse long-term effects of known exposure in 
the volunteers from the Edgewood experiments.  The follow-up 
study found few differences in health among the study 
participants and two control groups.  

The record also includes an article from Military Medicine, 
entitled "Long Term Health Effects of Exposure to Sarin and 
Other Anticholinesterase Chemical Warfare Agent," which is a 
full report of the findings referenced above in the news 
release from the Institute of Medicine of the National 
Academies.

To prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999).  

In this case, service medical records verify the veteran's 
exposure to Sarin, atropine and 2-PAM; however, there is no 
evidence that the veteran has any current disability.  In the 
absence of proof of the presently claimed disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the fulfillment of its duty to assist the 
veteran, VA advised the veteran of what the evidence must 
show to support his claims.  The veteran was encouraged to 
send medical reports pertinent to the disorders for which he 
seeks service connection.  He did not submit any records of 
medical treatment during the several decades since his 
separation from service.  

For these reasons, the claims for service connection for 
GERD, a disability manifested by high blood pressure, a 
disability manifested by high cholesterol, depression/anxiety 
disorder, and arthritis throughout the body must be denied.  
As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for GERD is denied.  

Service connection for a disability manifested by high blood 
pressure is denied.

Service connection for a disability manifested by high 
cholesterol is denied.  

Service connection for depression/anxiety disorder is denied.

Service connection for arthritis, claimed to be throughout 
the body, is denied. 




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


